[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                 No. 06-10200               ELEVENTH CIRCUIT
                                                                JUNE 28, 2006
                             Non-Argument Calendar
                                                             THOMAS K. KAHN
                                                                  CLERK

                       D. C. Docket No. 04-03059-CV-IPJ

P. T.,
in the matter of P. T., a minor, by and through
her mother, Mrs. T.,

                                                          Plaintiff-Appellant,

                                       versus

JEFFERSON COUNTY BOARD OF EDUCATION,

                                                          Defendant-Appellee,

CATHY STAGGS, et al.,

                                                           Defendants.



                   Appeal from the United States District Court
                     for the Northern District of Alabama


                                  (June 28, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

      This case is rooted in what was revealed at a due process hearing conducted

at appellant’s request by the Alabama Department of Education under the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.,

and corresponding federal and state regulations. The hearing focused on the

following issues, as presented in appellant’s request:

       1. Whether the Local Education Agency’s (“LEA”) decision to utilize a
harness to secure the student in her bus seat violated her and her parents’ right to a
free appropriate public education (“FAPE”);

      2. Whether the student was entitled to an Independent Educational
Evaluation (“IEE”), and whether the LEA violated federal or state law regarding
appellant’s request for an IEE for the student;

      3. Whether the LEA violated the student’s right to privacy under federal
and state law when the student’s bus driver described problems she was having
with a ten-year-old autistic girl on her bus at a meeting of the Jefferson County
Board of Education, to a newspaper reporter, and to a television reporter; and

      4. Whether the LEA violated the IDEA and the Alabama Administrative
Code by failing to obtain prior written consent from appellant prior to an
observation of the student by Mary Paris, an Autistic Spectrum Specialist
employed by the LEA, in the school setting.

      After hearing the evidence adduced with respect to these issues, the due

process hearing officer, an administrative law judge (“ALJ”), handed down a

decision adverse to appellant.

      Following this decision, appellant brought this law suit in the district court,

                                          2
seeking review of the ALJ’s decision pursuant to the IDEA and the Rehabilitation

Act, 29 U.S.C. § 794. After appellant filed a second amended complaint, the

parties joined issue, and appellee moved the court for summary judgment. Based

on the entire administrative record and the parties’ submissions, the district court

concluded that the issues appellant had raised lacked merit and therefore gave

appellee summary judgment. See Memorandum Opinion dated November 29,

2005. Appellant now appeals. Her brief presents these arguments:

      1. The district court failed to apply the standard of review mandated by
Hendrick Hudson Central. Sch. Dist. v. Rowley, 458 U.S. 176, 102 S.Ct. 3034
(1982);

       2. The district court erred in finding that appellee’s unilateral decision to
utilize a harness and strap the student into her seat without reconvening the IEP
process or obtaining parental input violated the student’s and her parents’ rights to
FAPE;

      3. The district court erred in holding that LEA’s response to appellant’s
request for an IEE addressing the student’s behavioral needs complied with IDEA
and the Alabama Administrative Code and thus did not deny the student a FAPE;

       4. The district court erred in holding that the LEA did not violate the IDEA
and the Alabama Administrative Code by failing to obtain appellant’s prior written
consent before having the student evaluated by an autism specialist in the school
setting;

      5. The district court erred in finding that the LEA did not violate
appellant’s (and the student’s) right to privacy under the IDEA by allowing its
employee to discuss the student’s behavioral problems during a public school
board meeting and with the local news media;



                                          3
      6. The district court erroneously shifted to appellant the Fed. R. Civ. P. 56
burden of production on appellant’s claims under the Fourteenth Amendment, the
Rehabilitation Act, and 42 U.S.C. § 1983; and

      7. The district court erred in granting appellee’s motion to dismiss
appellant’s claims against Staggs and Darrow as alleged in Count II of the
complaint.

      We have considered these arguments in full, and find them meritless for the

reasons stated in the district court’s Memorandum Opinion.1 The judgment of the

district court is therefore

      AFFIRMED.




      1
         The Memorandum Opinion did not address the sixth and seventh arguments. Our
review of the record, however, convinces us that they are meritless.

                                            4